                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JAMES MCCREARY, et al.,                           Case No. 18-cv-04200-VC
                 Plaintiffs,
                                                    ORDER GRANTING MOTIONS TO
          v.                                        DISMISS SECOND AMENDED
                                                    COMPLAINT
  WELLS FARGO BANK, N.A., et al.,
                                                    Re: Dkt. Nos. 62, 64
                 Defendants.



       1. Fay Servicing’s motion to dismiss is granted. The regulatory claim is dismissed

because the McCrearys fail again to sufficiently plead actual damages that resulted from the loan

servicer’s conduct, as opposed to the conduct of other defendants or the McCrearys’ own default.

See Dkt. No. 56, ¶ 4. The only change the McCrearys made to their pleadings was to add the

phrase “accumulation of foreclosure fees” to their list of harms caused by Fay’s conduct. The

McCrearys fail to explain this ambiguous phrase in their Second Amended Complaint or their
Opposition to the Motion to Dismiss. Instead, the McCrearys focus their arguments on the

allegations of emotional harm. Even if this Court were to recognize emotional distress as “actual

damages” here, cf. Phillips v. Bank of America Corp., No. 5:10-CV-04561 EJD, 2011 WL

4844274, at *5 (N.D. Cal. Oct. 11, 2011), the McCrearys have failed to allege sufficient facts

tying that emotional harm to Fay’s conduct. The McCrearys’ UCL claim also fails for the

reasons stated in the Court’s previous ruling. See Dkt. No. 56, ¶ 4.

       2. Wells Fargo’s motion to dismiss is granted. The McCrearys cannot state a claim for

breach of implied covenant of good faith and fair dealing because, given that they admit they
defaulted on their loan, they cannot claim that they performed their contractual obligations. See
Tangonan v. Wells Fargo Bank N.A., No. C 17-02707 WHA, 2017 WL 5900189, at *5 (N.D.

Cal. Nov. 30, 2017). Moreover, the McCrearys have not pled facts to support their allegations

that Wells Fargo interfered in bad faith with their ability to make payments per the terms of the

deed. Wells Fargo’s participation in the McCrearys’ modification application, including its

intimations that an agreement could be made, cannot reasonably be interpreted as bad faith

interference. The McCrearys’ application to modify their loan can only be understood as

negotiations between the McCrearys and Wells Fargo to form a second, separate agreement,

through which the McCrearys might have avoided the consequences of their default (i.e. their

breach of the Deed of Trust). It cannot reasonably be understood as a renegotiation of the Deed

of Trust or the parties’ obligations under that agreement.1

           3. To the extent the Second Amended Complaint brings a UCL claim against Wilmington

Trust, that claim is dismissed for the reasons stated in the Court’s previous ruling. See Dkt. No.

56, ¶ 3.

           4. Dismissal is without leave to amend. The McCrearys made only a cursory attempt to

amend their pleadings in this third iteration of their complaint and have offered no reason to

think that further leave to amend would allow them to state a claim. Nor can the Court, after

reviewing several iterations of the complaint, conceive of a way the McCrearys could

successfully state a claim. Moreover, it appears that this lawsuit is part of a larger attempt to
abuse the process to forestall foreclosure. In addition to this lawsuit, the McCrearys have filed

three bankruptcy actions, and in the second of those actions the Bankruptcy Court relieved the

defendants from the automatic stay because it found the proceeding to be part of an improper

scheme to delay. See Order Granting Motion for In Rem Relief at 2, Ex. 11, Dkt. No. 63-1.2 For




1
 The McCrearys concede that they do not bring a UCL claim against Wells Fargo. Opp. to Wells
Fargo at 1 n.1, Dkt. No. 67.
2
 Fay Servicing’s unopposed request for judicial notice of this exhibit, a publicly filed order, is
granted. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).


                                                  2
all these reasons, the case is dismissed with prejudice.

       IT IS SO ORDERED.

Dated: May 6, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 3
